—In an action for a judgment declaring that the defendant is obliged to pay defense and indemnification costs to the plaintiff in connection with the settlement of an action entitled Borriello v Ryder Truck Rental, the defendant appeals from an order of the Supreme Court, Kings County (G. Aronin, J.), dated April 13, 1999, which, upon a decision and order of this Court dated June 1, 1998 (see, Ryder Truck Rental v Countrywide Ins. Co., *671251 AD2d 313), reversing a judgment of the Supreme Court, Kings County, dated November 15, 1996, and finding that the defendant is not obligated to pay defense or indemnification costs, denied its motion for an award of an attorney’s fee and costs in defending the instant action.
Ordered that the order is affirmed, with costs.
The exception to the rule set forth in Mighty Midgets v Centennial Ins. Co. (47 NY2d 12, 21) is not applicable. Accordingly, the defendant is not entitled to attorney’s fees and costs incurred in defending the instant declaratory judgment action. O’Brien, J. P., Ritter, Sullivan and Smith, JJ., concur.